DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The phrase “one or more actuators” renders the claim unclear as there is not sufficient support in the specification to support the use of a single actuator.  The specification fails to enable one of ordinary skill in the art to make and/or use the invention.  For example, claim 1 recites: “and transmitting one or more control signals to one or more actuators to vertically displace the header based on the compensated vertical displacement value to compensate for the vertical disturbance and to rotationally displace the header about a pivot joint based on the compensated lateral tilt displacement value”.  However, in view of the specification and drawings it appears that actuators 110A are used for height adjustment and 110B are for rotation.  Therefore, a single “one” actuator cannot perform both functions as a claimed possibility and the specification does not clearly explain how a single “one” actuator could perform the function.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10, 13, 16, 19, 23, 26 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt (US 2021/0289703).
Regarding claims 1, 10, 16, 23 and 32, Hunt discloses a method comprising: receiving, from one or more sensors (116) disposed on a header of a combine harvester, a vertical disturbance signal indicative of a vertical disturbance on the header and a lateral tilt disturbance signal indicative of a lateral tilt disturbance on the header; determining a compensated vertical displacement value based on the vertical disturbance signal; determining a compensated lateral tilt displacement value based on the lateral tilt disturbance signal; and transmitting one or more control signals to one or more actuators to vertically displace the header based on the compensated vertical displacement value to compensate for the vertical disturbance and to rotationally displace the header about a pivot joint (90) based on the compensated lateral tilt displacement value to compensate for the lateral tilt disturbance (¶s 0040-0041 and 0049 discloses that a controller 120 (which is considered a non-transitory computer readable medium storing computer program instructions) monitors the sensors 116 and adjusts the height and tilt in response to maintain a desired cutting height.  Vertical and lateral tilt disturbances are considered to be the sensed changes in height between the ground and header due to the disturbance the terrain makes on the combine and header during operation).

Regarding claims 4, 13, 19 and 26, Hunt discloses wherein transmitting one or more control signals to one or more actuators to vertically displace the header based on the compensated vertical displacement value to compensate for the vertical disturbance and to rotationally displace the header about a pivot joint (90) based on the compensated lateral tilt displacement value to compensate for the lateral tilt disturbance comprises: transmitting a first control signal to instruct a first set of actuators (102) to vertically displace the header based on the compensated vertical displacement value; and transmitting a second control signal to instruct a second set of actuators (104) to rotationally displace the header based on the compensated lateral tilt displacement value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, 11-12, 17-18, 22, 24-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2021/0289703) as applied to the independent claims in further view of Garbald (US 2020/0077585).
Regarding claims 2-3, 9, 11-12, 17-18, 22, 24-25 and 31, Hunt discloses the use of any known suitable sensor configured to capture data indicative of the position of the header in relationship to the ground (¶0031) Hunt is lacking the additional use of additional sensors to work in concert with each other.  
Garbald discloses a header with a terrain following control system (28) that comprises in part a contour prediction system (48) which uses ground height to maintain an intended height of cut and teaches the additional use of an inertial measurement system in the form of an accelerometer (¶s 0085-0090). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt to further use accelerometers mounted to the header as taught by Garbald to provide more dynamic control through detecting acceleration in the header’s contour following movements and to more precisely control and dampen the movements during operation.    
As the contour following movements of Hunt comprise both vertical and rotational movements, the additional sensors of the combination would detect both vertical and angular acceleration and velocity and use these to provide the dynamic response to the terrain following as taught by the combination.  

Allowable Subject Matter
Claims 5-8, 14-15, 20-21 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8-31-2022 have been fully considered but they are not persuasive. 
Applicant argued the claim objection referring to the phrase “one or more” and cited example in the specification where it supported the phrase “one or more”.  However, applicant failed to describe where the specification actually supports the use of a single actuator for height and tilt control.  Upon further review of the specification, the other instances of “one or more” in reference to the sensors and signals are deemed appropriate and the objection is dropped.  However, in view of the specification and applicants response to the objection; the “one or more actuators”  has been deemed unclear and has resulted in a  35 U.S.C. 112(a) enablement rejection.  The speciation does not clearly explain in detail how the use of one actuator is possible for both height and tilt control.  
Applicants arguments regarding the 102 rejection in view of Hunt are recognized, however examiner respectively disagrees with applicants interpretation of the claims.  It appears that applicant is reading limitations from the speciation into the claim language.  Claim 1 merely states: “receiving, from one or more sensors disposed on a header of a combine harvester, a vertical disturbance signal indicative of a vertical disturbance on the header and a lateral tilt disturbance signal indicative of a lateral tilt disturbance on the header;”.  The system of Hunt clearly adjusts both height and tilt based off the sensor readings, therefore the sensors of Hunt must comprise some form of vertical and lateral disturbance signals otherwise Hunt would be unable to control the height and tilt.  The sensors of Hunt are considered to provide both vertical disturbance signals and later tilt disturbance signals; each being part of the signals “indicative of the position of the header relative the field surface” (¶0030).  For example, the signals from sensors 116 when used to adjust height would be considered vertical disturbance signals and  the signals from sensors 116 when used to adjust tilt would be considered lateral tilt disturbance signals.  As is notoriously old and well known in the art, taking a single, or averaged reading from a plurality of sensors, to determine header height and adjusting the height based off the data would be considered a height disturbance signal and function; and taking the difference between a far left and right sensor to determine the difference and to adjust header tilt would be considered a tilt disturbance signal and function.  Applicant’s claims are currently broad and do not comprise specific sensor structure configured to send two completely different signals based on two different conditions.  For this reason, the rejection is deemed proper and is maintained.    
Applicants arguments in view of Hunt not determining vertical and lateral compensation values is unclear. ¶s 0040-0041 in view of figure 2 clearly discloses that the computer system analyses the signals and adjusts the header to follow the terrain.  This would be impossible without the computer determining vertical and lateral compensation values.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671